Title: To George Washington from Walter Stewart, 25 March 1783
From: Stewart, Walter
To: Washington, George


                        Sir,
                            Cantonment of New Windsor March 25th 1783
                        
                        I have the Honor to hand your Excellency the Abstracts of Musters for the Months of January and February.
                            From Unavoidable Circumstances, Major Barber has not previous to this, been able to Compleat the former. The Observations
                            necessary on the latter are few, and they pretty General.
                        The want of Facings has prevented the Coats of the Soldiery, except in a few Instances being turn’d, Cloth I
                            Understand has been promis’d for the purpose by the Secretary at War, for which the Officers Commanding Regiments are now
                            waiting. Those of the York, and Jersey lines have been turn’d for sometime, but the Cloth was Originally so bad, and they
                            have been so much longer in Wear, than the Cloathing deliver’d the other Troops, that many of the Coats are at present
                            worn out, and few will last more than two months longer.
                        Many of the Coats in the Conecticut Line are also turn’d, and I am sorry to find a great Variety in the Cut
                            of them, as well as in that of the facings; these Regiments likewise labour under the disadvantage of having a Mixture of
                            Hats and Caps, which lessens the Uniform Appearance they should Possess very much. Unless Strenuous Exertions are made by
                            the Officers of this Line, it will take the field to a great disadvantage. I must remark to Your Excellency that the Cause of its
                            Appearance, I attribute in a great measure to the Incorporation of the two Junior Regiments, the Uniform of which
                            differ’d from the others.
                        In some of them I likewise find two serjeant Majors, two Quarter Master Serjeants, two Drum Majors, &
                            two fife Majors, with Seven or Eight serjeants to some of the Companies, as these men were Incorporated from the Reform’d
                            Regiments, & having heretofore behav’d equally well, there Appears a great difficulty which of them ought to be
                            Reduc’d; for the last Month I muster’d them as they stood, but Your Excellency’s Sentiments are necessary on this head,
                            And Authority for a Similar step in future.
                        The Cloathing of the Massachusets Line, has in General been taken great Care off, that Issued to the 10th
                            Regiment was not in Quality equal to the Rest, and is vastly more Worn, as it differs in Colour from that of the Line, and
                            the Men formerly of that Corps are distributed into the different Regiments, it would add much to their Uniformity, could
                            an Exchange be made of the Brown Coats for Blue ones.
                        The two Regiments of Artillery make a very Respectable Appearance, but the preference must decidedly be given
                            to Colo. Cranes, the Officers of each pay much Attention to Uniformity in the turning of the Coats.
                        The New Hampshire Line Major Barber Reports as Continuing to Improve, but that they still want steadiness on
                            the Parade, the Cloathing is not well fitted, nor set off to advantage.
                        The Arms, Accoutrements, And Ammunition of the Army, are all paid great Attention to, and in very good Order,
                            very little Waste takes place in the latter Article.
                        There are a Number of men in the different Regiments unfit for Any duty in the field, I submit it to your
                            Excellency, whether a Board had not better be Appointed for their Examination; and such as are found in this Situation to
                            Receive their discharges.
                        I hardly flatter myself with a prospect of seeing the Army properly Uniform’d before the Inspection of May,
                            but a great deal will depend on the time the Secretary at War sends on the facings, which is one of the great Obstacles to
                            the Works going forward. I have the Honor to be with Respect & Esteem Your Excellencys Most
                            Obedient Hble servant
                        
                            Walter Stewart Colo.
                            Inspr Northn Army
                        
                    